LEVY, Justice,
dissenting.
I respectfully dissent.
Reasoning from the very same authorities cited by the majority opinion, the critical phrase “showing evidence of intoxication” should render any criminal statute void for *113vagueness because it fails to give a person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the statute. To me, it would certainly encourage arbitrary and erratic arrests and convictions, Bates v. State, 587 S.W.2d 121 (Tex.Cr.App.1979); MeMorris v. State, 516 S.W.2d 927 (Tex.Cr.App.1974); Papachris-tou v. City of Jacksonville, 405 U.S. 156, 92 S.Ct. 839, 31 L.Ed.2d 110 (1972). It is important to realize that we are dealing here not with a statute prohibiting sale of beer to a “intoxicated” person, or to a person under the influence of alcohol “to the degree that he may endanger himself or another”, or even to a person showing “substantial” evidence of intoxication, but rather to a person “showing evidence of intoxication.” This critical phrase creates a legal penumbra so broad as to confer upon police officers an unconstitutional scope of discretion in the application of the law. Slurred speech, bloodshot eyes, a staggering gait, apparently alcoholic breath, or simple drowsiness may all be taken as some “evidence of intoxication”, but this provides no ascertainable standard of guilt. To the contrary, it leaves wide open the standard of criminal responsibility, relying on guesses as to the intoxication point or medical condition of a particular person demonstrating any one or more of such elements constituting “evidence of intoxication.”
For this reason, I would hold that Article 61.71(a)(6) is lacking in intelligible standards to guide those charged with its enforcement. It is axiomatic that the Due Process Clause of the Fourteenth Amendment to the United States Constitution requires a criminal statute to be clear, definite, and have an ascertainable standard of guilt. This statute fails to comply with such requirements.
I would reverse and remand with instructions to dismiss the information.